          Case 2:20-cr-00196-KJM Document 27 Filed 03/04/21 Page 1 of 2



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     HANNAH R. LABAREE #294338
3    Assistant Federal Defender
     Office of the Federal Defender
4    801 “I” Street, 3rd Floor
     Sacramento, CA 95814
5    916-498-5700

6    Attorney for Defendant
     MICHAEL UZIEWE
7
8
9                                IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                        )   Case No. 2:20-cr-00196 KJM
                                                      )
13                  Plaintiff,                        )   UNOPPOSED REQUEST FOR
                                                      )   MODIFICATION OF CONDITIONS OF
14   v.                                               )   PRETRIAL RELEASE
                                                      )
15   MICHAEL UZIEWE,                                  )
                                                      )
16                  Defendants.                       )
                                                      )
17                                                    )

18
             Mr. Uziewe was ordered released onto pretrial supervision on December 10, 2020. CR
19
     14. The special conditions of release contain the requirement that he be on home detention. CR
20
     20 (Condition # 15).
21
             Mr. Uziewe hereby requests that the terms of his release be modified to replace the home
22
     detention requirement with the imposition of a curfew.
23
             Pretrial Services Officer Walter Cochran of the Northern District of Georgia, who
24
     is Mr. Uziewe’s supervising officer, reports that Mr. Uziewe has been in full compliance
25
     of his terms of release as of the filing of this request. Officer Cochran has no objection to
26
27   the imposition of a curfew in lieu of home detention. Pretrial Services Officer Ali

28   Mirgain indicated that the Pretrial Services Office in this District has no objection to the
       Case 2:20-cr-00196-KJM Document 27 Filed 03/04/21 Page 2 of 2


1    proposed new condition. Assistant United States Attorney Michael Thuesen has no
2    objection to this request.
3
             The proposed amended condition 15 reads as follows:
4
             You must participate in the following location monitoring program
5            component and abide by all the requirements of the program, which will
             include having a location monitoring unit installed in your residence and a
6
             radio frequency transmitter device attached to your person. You must
7            comply with all instructions for the use and operation of said devices as given
             to you by the Pretrial Services Agency and employees of the monitoring
8            company. You must pay all or part of the costs of the program based upon
             your ability to pay, as determined by the pretrial services officer;
9
             CURFEW: You must remain inside your residence every day from 10:00PM
10
             to 7:00AM, or as adjusted by the pretrial services officer for medical,
11           religious services, employment or court-ordered obligations.

12   The defense has attached Amended Conditions of Release which contain the proposed condition
13   and remove the previously imposed Condition #15.
14           For the foregoing reasons, Mr. Uziewe respectfully requests that this Court order the
15   requested modification of the terms of his release.
16   Dated: March 2, 2021                              Respectfully submitted,
17                                                     HEATHER E. WILLIAMS
                                                       Federal Public Defender
18
                                                       /s/ Hannah R. Labaree
19                                                     HANNAH R. LABAREE
                                                       Assistant Federal Defender
20
21                                                     Attorneys for Defendant
                                                       MICHAEL UZIEWE
22
23                                                     ORDER
24           IT IS HEREBY ORDERED that the conditions of release be modified as specified above.
25   The Amended Conditions of Released are adopted in full.
26   Dated: March 3, 2021
27
28

     !Unexpected   End of FormulaUnited
      Defendant’s Unopposed Request for                  -2-
      Modification of Conditions of Pretrial Release
